Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imbrie, US Patent Application Publication No. US 2017/0302613 A1.

As to independent claim 1, Imbrie discloses a server (Figure 1 and paragraph [0027]: the environment 100 including one or more computing devices (server)) comprising: 
(paragraph [0027]: the environment 100 can be programmed and/or include executable code to implement one or more processes facilitate processing and responding to user-submitted posts posted to one or more sources such as YouTube, Facebook, LinkedIn, Twitter, Pinterest, Tumblr, Instagram, etc…); and 
a processor to detect and monitor an online issue in the external network through the communicator (paragraphs [0021], [0027]-[0028]: extract and process user-submitted posts submitted by users to one or more sources), 
wherein the processor collects text from a plurality of external servers, performs learning on the collected text, performs an issue detection, and monitors text corresponding to a confirmed issue (paragraph [0043]: the extraction engine from the environment 100 can extract many source user-submitted posts, and the system can provide sorting processes to quickly analyze most important elevated, promoted, and/or featured user-submitted posts; paragraph [0045]: to determine an exposure of an elevated, promoted, and/or featured user-submitted post, the extraction engine can query an API for a source location, scrape web page of the source location, and/or interface with a push notification service to monitor the elevated, promoted, and/or featured status of a given post and to monitor a number of views received by the elevated, promoted, and/or featured user-submitted post; paragraph [0083]: the environment 100 can maintain a “Users of Interest” list such as “haters” for negative sentiment and “fans” for positive sentiment).

As to dependent claim 2, Imbrie discloses wherein the processor performs issue scoring for calculating an issue score of the confirmed issue (paragraphs [0065], [0107]-[0108]).

As to dependent claim 3, Imbrie discloses wherein the processor collects text from the plurality of external servers during a first set period (paragraphs [0028], [0067]). 

As to dependent claim 4, Imbrie discloses wherein the processor collects text corresponding to a set related word from the plurality of external servers during a first set period (paragraphs [0028], [0031], [0050]). 

As to dependent claim 5, Imbrie discloses wherein the processor performs learning on text corresponding to the confirmed issue (paragraphs [0043], [0045], [0083]).

As to dependent claim 6, Imbrie discloses wherein the processor performs learning and primary filtering on the collected text through a plurality of issue detection models and performs secondary filtering thereon through a garbage- filtering model (paragraphs [0087]-[0088]).

As to dependent claim 7, Imbrie discloses wherein the processor classifies the collected text into formal text and informal text through a plurality of issue detection (paragraphs [0029], [0047], [0054]).

As to dependent claim 8, Imbrie discloses wherein the processor collects text related to the confirmed issue and monitors text corresponding to the confirmed issue (paragraphs [0041], [0042]).

As to dependent claim 9, Imbrie discloses wherein the processor performs issue scoring in proportion to at least one of a number of text entries corresponding to the confirmed issue, a speed at which text is added, view counts of the text, recommendation of the text, or upvoting of the text during issue scoring (paragraph [0065], [0090]).

As to dependent claim 10, Imbrie discloses wherein the processor provides an issue confirmed through monitoring and a score of the issue therewith (paragraph [0109]).

As to dependent claim 11, Imbrie discloses wherein the processor comprises:
a data collector configured to collect text from a plurality of external servers (paragraph [0027]);
	a formal issue detector configured to perform learning on the collected text and to detect a formal issue (paragraph [0091]);
(paragraph [0091]); and
a monitoring device configured to monitor text corresponding to the confirmed issue (paragraphs [0041], [0042]).

As to dependent claim 12, Imbrie discloses wherein the monitoring device comprises a scorer configured to perform issue scoring for calculating an issue score on the confirmed issue (paragraphs [0107], [0108]).

As to dependent claim 13, Imbrie discloses wherein the processor further comprises a garbage filter configured to perform secondary filtering on results from the formal issue detector and the informal issue detector through a garbage- filtering model (paragraphs [0087], [0088]). 

As to independent claim 14, Imbrie discloses a server comprising: 
a communicator to receive and transmit data from and to an external network (paragraph [0027]: the environment 100 can be programmed and/or include executable code to implement one or more processes facilitate processing and responding to user-submitted posts posted to one or more sources such as YouTube, Facebook, LinkedIn, Twitter, Pinterest, Tumblr, Instagram, etc…); and 
a processor to detect and monitor an online issue in the external network through the communicator (paragraphs [0021], [0027]-[0028]: extract and process user-submitted posts submitted by users to one or more sources), 
paragraph [0083]: the environment 100 can maintain a “Users of Interest” list such as “haters” for negative sentiment and “fans” for positive sentiment; paragraph [0091]: the priority score can be determined using priority criteria, which can be factors associated with the content of the user-submitted posts, metadata and/or metrics associated with the sources from which the user-submitted posts).

As to dependent claim 15, Imbrie discloses wherein the processor 15 performs issue scoring in proportion to at least one of a number of text entries corresponding to the confirmed issue, a speed at which text is added, view counts of the text, recommendation of the text, or upvoting of the text during issue scoring (paragraphs [0066]-[0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177